DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on May 13, 2022 is acknowledged. Claims 21-31 were added by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 21-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson (US 6,412,641 B1).
Regarding claims 1-9 and 21-31, Anderson discloses packaging for encapsulated dice employing EMR-sensitive adhesives (title). Anderson teaches carrier tapes are known in the electronic industry for carrying chips, inter alia, for later use with “pick-and-place” machines (1:5-62). Conventional carrier tapes are well known in the art (see for example, US 5,769,237, which teaches PSA at bottom of pocket). Anderson teaches using an EMR sensitive material on the bottom of the pockets (2:36-38) and teaches using an EMR source to reduce adhesiveness, allowing for less powerful pickup during removal (2:1-17). 
Anderson teaches using UV-sensitive adhesives, such as Furukawa UV Tape (3:33-40).
Anderson does not teach the exact peel strength. However, Anderson teaches the pre-exposure level of stickiness should be strong enough to hold during shipping but weak enough after exposure to allow for vacuum pick-up (3:45-53). It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to optimize the peel strength to meet the criteria taught by Anderson.
Anderson teaches the invention may be embodied in the form of tape-and-reel transport (2:15-17).
Anderson does not delve into the shape, size and thickness of the adhesive. Anderson appreciates that the adhesive may comprise dots, crosses or X’s, etc. (4:26-29). Varying the shape, size, and thickness of the adhesive is within the level of ordinary skill in the art and could be optimized through routine experimentation with the abovementioned criteria.
Anderson does not expressly teach the reversible adhesive is a polyolefin. However, polyolefin is a well known reversible adhesive, most commonly known to be melted with heat (hotmelt adhesives).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,769,237 teaches carrier tapes are conventional and may have features such as PSA at the bottom of a pocket and/or mechanical retaining members in the pocket.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746